Citation Nr: 0513445	
Decision Date: 05/18/05    Archive Date: 06/01/05

DOCKET NO.  04-02 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318 (West 2002).

3.  Whether the appellant's income is excessive for the 
purpose of entitlement to payment of death pension benefits.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs




ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from August 1943 to January 
1946.  He died in March 2002.  The appellant is the veteran's 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating action issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky.  In a January 2004 rating decision, 
the RO confirmed its previous denial.

In a February 2005 statement, the appellant canceled a 
scheduled March 2005 hearing before a Veterans Law Judge at 
the RO (Travel Board hearing) and asked that the Board 
consider her appeal based on the record.  Thus, the Board 
deems the hearing request withdrawn.  38 C.F.R. §  20.704 
(2004).


FINDINGS OF FACT

1.  The VA has fulfilled, to the extent possible, its notice 
and duty to assist duties to the appellant by obtaining and 
fully developing all relevant evidence necessary for the 
equitable disposition of the issues addressed in this 
decision.

2.  The veteran died in March 2002, as a result of bilateral 
renal cell carcinoma with metastases.  Renal failure and 
coronary artery disease were listed on the certificate of 
death as other significant conditions contributing to death 
but not resulting in the underlying cause.

3.  The appellant was married to the veteran at the time of 
his death.

4.  At the time of the veteran's death, he was service-
connected for rheumatoid arthritis of the sacroiliac joints, 
rated as 40 percent disabling from February 26, 1999; 
rheumatoid arthritis of the left shoulder, rated as 20 
percent disabling from February 26, 1999; rheumatoid 
arthritis of the right shoulder (dominant), rated as 20 
percent disabling from February 26, 1999; rheumatoid 
arthritis of the right wrist, rated as 10 percent disabling 
from February 26, 1999; a depressed scar on the right 
buttocks, rated as 10 percent disabling from April 1, 1946; 
and multiple superficial scars, rated as noncompensable from 
April 1, 1946; for a combined disability rating of 70 percent 
from February 26, 1999.

5.  In a March 2000 rating decision, the RO granted 
entitlement to a total rating due to individual 
unemployability (TDIU) based on service-connected 
disabilities, effective from February 26, 1999.

6.  The veteran was not exposed to ionizing radiation and did 
not participate in a radiation-risk activity in service.  

7.  There is no competent evidence that establishes a nexus 
between the cause of the veteran's death and service, to 
include exposure to ionizing radiation, or shows that the 
veteran's service-connected disabilities substantially or 
materially contributed to the cause of his death.  

8.  The veteran was not evaluated as totally disabled from 
service-connected disabilities for 10 continuous years 
immediately preceding death nor was he rated totally disabled 
continuously after his last discharge from service in January 
1946 for a period of not less than 5 years immediately 
preceding death.

9.  The appellant's countable income for 2002 exceeds the 
maximum annual income for improved death pension benefits for 
a surviving spouse without child.


CONCLUSIONS OF LAW

1.  A service-connected disability did not cause or 
contribute substantially or materially to the cause of the 
veteran's death, nor may kidney cancer that caused the 
veteran's death be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1310, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.311, 3.312 (2004).

2.  The criteria for entitlement to DIC under the provisions 
of 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. §§ 
1318, 5107 (West 2002); 38 C.F.R. §§ 3.22, 20.1106 (2004).

3.  The income requirements for entitlement to improved 
pension benefits are not met.  38 U.S.C.A. §§ 1503, 1541, 
5107 (West 2002); 38 C.F.R. §§ 3.23, 3.3, 3.271, 3.272 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act 
(VCAA) was enacted and became effective.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  The 
VCAA eliminated the requirement that a claimant submit 
evidence of a well-grounded claim and provides that VA will 
notify the claimant and the claimant's representative, if 
any, of information required to substantiate a claim and will 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  VA also revised the provisions of 38 
C.F.R. § 3.159 in view of the VCAA statutory changes.  See 66 
Fed. Reg. 45,620-32 (Aug. 29, 2001).  

The Board is satisfied that all relevant facts have been 
properly developed, to the extent possible, and no further 
assistance to the appellant is required to comply with the 
duty to assist mandated by 38 U.S.C.A. § 5103A.  The 
appellant was afforded the opportunity to provide evidence 
lay or medical evidence, which might support her claims.  She 
opted for a Decision Review Officer (DRO) Conference in lieu 
of a personal hearing.  An October 2003 DRO conference report 
shows that the appellant was advised to complete and return 
an updated financial status report (FSR), to include 
unreimbursed medical expenses, to redetermine her eligibility 
for death pension benefits and was given additional time to 
get a statement from the veteran's primary care giver to 
determine any relationship between the cause of the veteran's 
death and service.  Even so, the appellant's daughter 
indicated that recent attempts to get medical statements from 
the private physician had not been answered.  No additional 
evidence was received.  In February 2005, the appellant 
cancelled a scheduled March 2005 Travel Board hearing.  A 
certificate of death, information on whether the veteran was 
exposed to radiation, a private physician's statement, and 
pertinent post-service and service medical records for the 
veteran have been associated with the claims file.  In 
variously dated letters, two rating actions, a statement of 
the case (SOC), and a supplemental statement of the case 
(SSOC), the RO informed the appellant of what was needed to 
establish entitlement to the benefits she seeks and she was 
given additional chances to supply any pertinent information.  
Lay statements from the veteran, the appellant, and her 
representative also have been associated with the file.  
Although there may be outstanding private treatment records 
concerning the veteran, the appellant failed to provide 
signed authorizations for their release.  The duty to assist 
is "not a one way street," and VA can only proceed so far 
without help from the appellant herself.  Warmoff v. Brown, 8 
Vet. App. 517, 522 (1996).  

Thus, the Board finds that VA has obtained, or made 
reasonable efforts to obtain, all evidence, which might be 
relevant to the appellant's claims.  Under these 
circumstances, the Board finds that the service medical 
records, VA examination reports, post-service treatment 
records, Department of Defense responses, a private physician 
statement, two rating actions, and lay statements are 
adequate for determining whether the criteria for service 
connection for the cause of the veteran's death and for 
entitlement to DIC under the provisions of 38 U.S.C.A. 
§ 1318 or death pension benefits have been met.  Accordingly, 
in light of the appellant's failure to provide an updated FSR 
and a private physician's statement linking the veteran's 
death to service or to sign authorizations for release of the 
veteran's medical records, the Board finds that no further 
assistance to the appellant in acquiring evidence is required 
by statute.  38 U.S.C.A. § 5103A.

The VCAA also requires that VA must provide notice that 
informs the claimant (1) of any information and evidence not 
of record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  The Board finds 
that any defect with respect to the VCAA notice requirement 
in this case was harmless error for the reasons specified 
below.  See VAOPGCPREC 7-2004.

In the present case, a substantially complete application was 
received in April 2002.  Thereafter, in a July 2002 rating 
action, the RO initially denied the appellant's claims.  Only 
after this rating action was promulgated, at an October 2003 
DRO conference and in an October 2003 VCAA letter, did the RO 
provide initial notice of the provisions of the VCAA to the 
appellant.  The RO readjudicated her claims in January 2005.  
Although the VCAA notice letter that was provided to the 
appellant does not contain the "fourth element," the Board 
finds that the appellant was otherwise fully notified of the 
need to give to VA any evidence pertaining to her claims.  At 
the DRO conference and in a January 2004 SOC, a January 2005 
SSOC, and their accompanying letters, the RO provided 
additional notice to the appellant regarding what information 
and evidence must be submitted by the claimant, what 
information and evidence might be, or had been, obtained by 
VA, and gave the appellant additional time to submit any 
comment concerning any additional evidence that pertained to 
her claims.  In these communications, VA also informed the 
appellant of what information and evidence was needed to 
substantiate her claims and what information she needed to 
submit and what VA would do.  

In reviewing the agency of original jurisdiction (AOJ) 
determinations on appeal, the Board is required to review the 
evidence of record on a de novo basis and without providing 
any deference to the AOJ's decision.  As provided by 
38 U.S.C.A. § 7104(a), all questions in a matter which under 
38 U.S.C.A. § 511(a) are subject to decision by the Secretary 
shall be subject to one review on appeal to the Secretary, 
and such final decisions are made by the Board.  Because the 
Board makes the final decision on behalf of the Secretary 
with respect to claims for veterans' benefits, it is entirely 
appropriate for the Board to consider whether the failure to 
provide a pre-AOJ initial adjudication notice constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104 (2004).  There simply is no "adverse 
determination" for the appellant to overcome.  Similarly, a 
claimant is not compelled under 38 U.S.C.A. § 5108 to proffer 
new and material evidence simply because an AOJ decision is 
appealed to the Board.  Rather, it is only after a decision 
of either the AOJ or the Board becomes final that a claimant 
has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single and 
earlier notice to the appellant covering all content 
requirements is harmless error.

The Board also observes that the Veterans Benefits 
Improvement Act of 2004, Pub. L. No. 108-484 (2004), under 
certain circumstances, modified DIC awards under the 
radiation exposure compensation program, the exclusion of 
life insurance proceeds from consideration towards countable 
income for death pension claims, the effective date of death 
pension benefits, and presumptions for service connection for 
veterans exposed to ionizing radiation.  None of these 
modifications are applicable the instant case.

In light of the foregoing, the Board finds that the RO has 
notified the appellant of the evidence needed to adjudicate 
her claim and has obtained and developed all relevant 
evidence, to the extent possible, for an equitable 
disposition of the claim.  In light of the above, the Board 
finds that there has been no prejudice to the appellant in 
this case that would warrant further notice or development, 
her procedural rights have not been abridged, and the Board 
will proceed with appellate review.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2004)); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Bernard, 4 Vet. App. at 
393.

Analysis

Service Connection for Cause of Death

In general, service connection may be granted for disability 
resulting from a disease or injury incurred in or aggravated 
by military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.1(k), 3.303 (2004).  Further, if a condition 
noted during service is not shown to be chronic, then 
generally, a showing of continuity of symptoms after service 
is required for service connection.  See 38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d); see also Combee v. Brown, 34 F. 3d 1039, 
1042 (Fed. Cir. 1994) (proof of direct service connection 
entails proof that exposure during service caused the malady 
that appears many years later).  Certain chronic 
disabilities, such as malignant tumors (cancer), will be 
presumed to be related to service if manifested to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2004).

Certain types of cancer shall be service connected if it 
becomes manifest in a radiation-exposed veteran, provided the 
rebuttable presumption provisions of 38 C.F.R. § 3.307 are 
also satisfied.  38 C.F.R. § 3.309(d)(1), (2).  The term 
radiation-exposed veteran means a veteran who, while serving 
on active duty, participated in a radiation-risk activity. 38 
C.F.R. § 3.309(d)(3)(i).  The term radiation-risk activity 
means the occupation of Hiroshima or Nagasaki, Japan by U.S. 
forces during the period beginning on August 6, 1945 and 
ending on July 1, 1946.  38 C.F.R. § 3.309(d)(3)(ii)(B).  The 
term occupation of Hiroshima or Nagasaki, Japan by U.S. 
forces means official military duties within 10 miles of the 
city limits of either Hiroshima or Nagasaki, Japan which were 
required to perform or support military occupation functions 
such as occupation of territory, control of the population, 
stabilization of the government, demilitarization of the 
Japanese military, rehabilitation of the infrastructure, or 
deactivation and conversion of war plants or materials.  38 
C.F.R. § 3.309(d)(3)(vi).

In all claims where it is established that a radiogenic 
disease first became manifest after service and was not 
manifest to a compensable degree within any applicable 
presumptive period as specified in 38 C.F.R. § 3.307 or 
3.309, and it is contended the disease is a result of 
exposure to ionizing radiation in service, an assessment will 
be made as to the size and nature of the radiation dose(s).  
When dose estimates provided are reported as a range of doses 
to which a veteran may have been exposed, exposure at the 
highest level of the dose range reported will be presumed.  
38 C.F.R. § 3.311(a)(1) (2004).  In all claims based on 
participation in the American occupation of Hiroshima or 
Nagasaki, Japan prior to July 1, 1946, dose data will be 
requested from the U.S. Department of Defense.  38 C.F.R. 
§ 3.311(a)(2)(ii).

When it is determined that (i) a veteran was exposed to 
ionizing radiation as a result of participation in the 
occupation of Hiroshima or Nagasaki, Japan from September 
1945 until July 1946; (ii) that he subsequently developed a 
radiogenic disease (one that may be induced by ionizing 
radiation, including kidney cancer); and (iii) that kidney 
cancer first became manifest 5 years or more after exposure, 
before its adjudication the claim will be referred to the VA 
Under Secretary for Benefits for further consideration.  If 
any of the foregoing three requirements has not been met, it 
shall not be determined that a disease has resulted from 
exposure to ionizing radiation under such circumstances.  38 
C.F.R. § 3.311(b).

To establish service connection for the cause of the 
veteran's death, evidence must be presented, which in some 
fashion links the fatal disease to a period of military 
service or an already service-connected disability.  See 38 
U.S.C.A. §§ 1110, 1310 (West 2002); 38 C.F.R. §§ 3.303, 
3.310, 3.312 (2004); Ruiz v. Gober, 10 Vet. App. 352 (1997).  
In short, the evidence must show that a service-connected 
disability was either the principal cause or a contributory 
cause of death.  For a service-connected disability to be the 
principal (primary) cause of death, it must alone or with 
some other condition be the immediate or underlying cause or 
be etiologically related.  For a service-connected disability 
to constitute a contributory cause it must contribute 
substantially or materially; it is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312; see also Gabrielson v. 
Brown, 7 Vet. App. 36, 39 (1994).

Initially, the Board observes that the service-connection 
claim rests primarily on the veteran's alleged exposure to 
radiation in service or injuries received in service.  At the 
time of his death, in March 2002, the appellant was married 
to the veteran and he was service-connected for rheumatoid 
arthritis of the sacroiliac joints, both shoulders, and the 
right wrist, and for a depressed scar on the right buttocks 
and multiple superficial scars on his body.  The certificate 
of death shows that the veteran's death was due to bilateral 
renal cell carcinoma with metastases.  Renal failure and 
coronary artery disease were listed as other significant 
conditions contributing to death but not resulting in the 
underlying causes.  The veteran was not service connected for 
any of the diseases listed on the veteran's certificate of 
death.

The appellant does not claim, and the evidence does not show, 
that the veteran's renal cell carcinoma (kidney cancer) began 
in service or was manifested within one year of discharge.  
The record reflects that kidney cancer was first diagnosed in 
June 1984, over 38 years after the veteran's period of 
service, many years beyond the one-year presumptive period 
for kidney cancer, and there is no medical evidence that 
links kidney cancer to service.  Accordingly, service 
connection on a direct basis under 38 C.F.R. §3.303 or on a 
presumptive basis under 38 C.F.R. §§ 3.307(a)(3), 3.309(a) is 
not warranted. 

The appellant primarily contends, that the kidney cancer that 
lead to the veteran's death was due to service.  Prior to his 
death, the veteran had sought service connection for kidney 
cancer due to exposure to ionizing radiation.  The RO 
initially denied his claim for service connection for kidney 
cancer in December 1988.  The veteran perfected an appeal to 
this decision, which remained pending until his death in 
March 2002.  As a matter of law, veterans' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997).  In earlier statements acknowledged at a June 
1989 RO hearing, the veteran alleged that he was in Hiroshima 
in November or December 1945, that he stayed there two or 
three months until January 1946, that he toured the bomb 
site, and that he worked maintaining jeeps and trucks, as an 
assembler, and as a mail clerk.  

The evidence against the claim consists of the service 
records, including service medical records, which are 
completely devoid of evidence of kidney cancer, exposure to 
ionizing radiation, or participation in radiation-risk 
activity during service, responses from the Department of the 
Defense and post-service medical records showing a diagnosis 
of renal cell carcinoma in June 1984.

In a June 2004 response to a January 2004 request for a 
revised radiation dose estimate for the veteran based on his 
claimed participation in the American occupation of 
Hiroshima, the Defense Threat Reduction Agency (DTRA) 
enclosed a copy of a December 1994 response, which advised VA 
that the veteran was not a participant in the occupation of 
Hiroshima or Nagasaki.  The DTRA's December 2004 acknowledged 
that the veteran's service record could not be found as it 
was presumed to have been destroyed in the 1973 fire at the 
National Personnel Records Center, but a search of alternate 
unit records was done.  That search showed the unit to which 
the veteran was assigned, the 3020th Ordnance Base Engine 
Rebuild Company, 142nd Ordnance Base Armored Maintenance, 
arrived on board the USS LST 760 at Yokohoma, Japan 
(approximately 550 miles from Nagasaki and 400 miles from 
Hiroshima) from Manila, on November 20, 1945; and that the 
veteran remained in the Yokohama area until December 9, 1945, 
when he was released from this assignment and attached to the 
Disposition Center, 4th Replacement Depot at Yokohama for 
return to the United States.  He arrived back in the United 
States on January 4, 1946.  In summary, the available 
historical records do not document the veteran's service with 
the American occupation forces at Hiroshima or Nagasaki, but 
place him hundreds of miles away.  DTRA added that, at such 
distances, there was no risk of exposure to radiation from 
the bombing of either city.  Thus, there is no evidence that 
the veteran was exposed to ionizing radiation or participated 
in a radiation-risk activity during his service.  See Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992).  In light of these 
facts, the Board finds no basis for entitlement to service 
connection for the cause of the veteran's death under the 
provisions of 38 C.F.R. § 3.309(d) or § 3.311.

The appellant may believe that there was a causal 
relationship between the veteran's service and his death.  
However, the Board notes that there is no indication that the 
appellant, the veteran, or her representative, possesses the 
requisite knowledge, skill, experience, training, or 
education to qualify as a medical expert for their statements 
to be considered competent evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Lay persons are not considered 
competent to offer medical opinions regarding causation or 
diagnosis.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

As the veteran was not exposed to ionizing radiation during 
service, as there is no medical evidence that the fatal 
kidney cancer had onset due to service, including on a 
presumptive basis, and as there is no evidence that kidney 
cancer was otherwise causally linked to an injury or disease 
of service origin, including the veteran's experiences in 
Japan, the Board finds that entitlement to service connection 
for the cause of the veteran's death is not warranted, and 
there is no doubt to be resolved.  See Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).

DIC Claim

DIC benefits may be awarded to a surviving spouse upon the 
service-connected death of the veteran.  38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. § 3.5(a) (2004).  If, as here, the 
veteran's death is not determined to be service-connected, a 
surviving spouse may still be entitled to benefits.  Under 38 
U.S.C.A. § 1318(a) (West 2002), benefits are payable to the 
surviving spouse of a "deceased veteran" in the same manner 
as if the death were service-connected.  A "deceased veteran" 
for purposes of this provision is a veteran who dies not as 
the result of the veteran's own willful misconduct, and who 
either was in receipt of, or entitled to receive, 
compensation at the time of death for a service-connected 
disability(ies) rated totally disabling.  38 U.S.C.A. § 
1318(b); 38 C.F.R. § 3.22 (2004).  The service-connected 
disability(ies) must have been either continuously rated 
totally disabling for 10 or more years immediately preceding 
death, or continuously rated totally disabling for at least 5 
years from the date of the veteran's separation from service.  
Id.  The total rating may be schedular or based on 
unemployability.  38 C.F.R. § 3.22.

Except with respect to a claim for benefits under the 
provisions of 38 U.S.C.A. 
§ 1318 and certain other cases, issues involved in a 
survivor's claim for death benefits will be decided without 
regard to any prior disposition of those issues during the 
veteran's lifetime.  38 C.F.R. § 20.1106 (2004).

The appellant was married to the veteran at the time of his 
death.  As noted above, during his lifetime, the veteran had 
established service connection for rheumatoid arthritis of 
the sacroiliac joints, rated as 40 percent disabling from 
February 26, 1999; rheumatoid arthritis of the left shoulder, 
rated as 20 percent disabling from February 26, 1999; 
rheumatoid arthritis of the right shoulder (dominant), rated 
as 20 percent disabling from February 26, 1999; rheumatoid 
arthritis of the right wrist, rated as 10 percent disabling 
from February 26, 1999; a depressed scar on the right 
buttocks, rated as 10 percent disabling from April 1, 1946; 
and multiple superficial scars, rated as noncompensable from 
April 1, 1946; for combined disability rating of 70 percent 
from February 26, 1999.  

In a May 1999 statement, the veteran's private physician 
noted that the veteran's main problem was rheumatoid 
arthritis, which recently had gotten progressively worse; 
that the veteran had swelling and slight deformity of both 
wrists; that he had fluid on the right elbow and both 
shoulders; and that he had had considerable pain off and on 
over the years, which seemed worse recently.  The veteran 
took Celebrex 100 mg twice a day.  At a September 1999 VA 
joints examination, the veteran reported that he had had 
rheumatoid arthritis for 20 years, which had gotten worse in 
the last 5 years.  On examination, there was no evidence of 
constitutional signs of rheumatoid arthritis.  The diagnoses 
were osteoarthritis and rotator cuff tear with significant 
limitation of the veteran's recreational and normal daily 
activities.  In an October 1999 rating decision, the RO 
assigned a 40 percent rating for the veteran's rheumatoid 
arthritis of the sacroiliac joints.  In addition, the RO 
granted service connection for rheumatoid arthritis of the 
right wrist, assigning an initial 10 percent rating, and for 
rheumatoid arthritis of both shoulders, assigning separate 
initial 20 percent ratings.  This decision was based on a 
July 1999 VA spine examination report, which showed the 
veteran had severe limitation of motion of the sacroiliac 
joints due to pain and the fact that he had severe flare-ups 
of joint pain four or five times per year.  

In a December 1999 VA Form 21-8940, Veteran's Application for 
Increased Compensation Based on Unemployability, the veteran 
indicated that he last worked full time on June 29, 1990 for 
the postal service and noted hospitalizations in 1998 and 
1999.  In a March 2000 rating decision, the RO granted 
entitlement to a TDIU based on service-connected 
disabilities, effective from February 26, 1999.  As such, the 
veteran was not in actual receipt of a 100 percent disability 
rating for a service-connected disability(ies) for the 
statutory period of time prior to his death, that is, the 
veteran had neither a service-connected disability rated as 
100 percent disabling nor were his service-connected 
disabilities combined rated as 100 percent disabling for at 
least 10 years prior to his death.  Moreover, the evidence of 
record would not warrant a 100 percent rating for 10 years 
prior to the veteran's death.  Therefore, the veteran is not 
a "deceased veteran" for purposes of applying 38 U.S.C.A. § 
1318 and 38 C.F.R. § 3.22.  Accordingly, the appellant's 
claim must be denied for lack of legal merit.  See Cacalda v. 
Brown, 9 Vet. App. 261 (1996) (where law is dispositive, not 
evidence, the appeal should be terminated for lack of legal 
merit or entitlement); accord Luallen v. Brown, 8 Vet. App. 
92 (1995).

The record does not indicate that the appellant has 
specifically alleged that there was clear and unmistakable 
error in any final rating or Board decision.  As the 
appellant has not raised this issue, the Board concludes that 
no further action or consideration is warranted as to the 
issue of entitlement to DIC benefits under the 38 U.S.C.A. § 
1318.

Death Pension

In April 2002, the appellant filed an "Application for 
Dependency and Indemnity Compensation, Death Pension and 
Accrued Benefits By A Surviving Spouse" (VA Form 21-534).  
She reported that she received $293 in Social Security 
benefits per month and $100 in dividends and interest per 
year.  The appellant also noted the receipt of $14,000 in 
life insurance payments and indicated that he had paid 
$8,758.90 of last expenses of the veteran.  She did not claim 
any medical expenses to offset this income.  See 38 C.F.R. § 
3.272(g)(2) (2004).

A July 2002 computer match with the Social Security 
Administration indicated that the appellant received $432 in 
Social Security benefits per month, or $5,284 per year.

The same month, the RO notified the appellant that her claim 
for VA pension benefits was denied because her countable 
income of $10,526 exceeded the maximum annual pension rate 
(MAPR).  The appellant appealed that determination.

The surviving spouse of a veteran who met the wartime service 
requirements will be paid the maximum rate of pension, 
reduced by the amount of her countable income.  38 U.S.C.A. § 
1541 (West 2002); 38 C.F.R. §§ 3.23, 3.273 (2004).  Payments 
of any kind from any source (for example, life insurance 
proceeds) shall be counted as income during the 12-month 
annualization period in which received, unless specifically 
excluded.  38 C.F.R. § 3.271 (2004).  Social Security 
benefits are not specifically excluded under 38 C.F.R. § 
3.272.  Such income is therefore included as countable 
income.  Any amounts paid by an appellant for the veteran's 
just debts and expenses of last illness and burial are to be 
deducted from her countable income during the applicable 
period.  See 38 U.S.C.A. § 1503(a) (West 2002); 38 C.F.R. 
§ 3.272(h).  Medical expenses in excess of five percent of 
the maximum income rate allowable, which have been paid, may 
be excluded from an individual's income for the same 12-month 
annualization period, to the extent they were paid. 38 C.F.R. 
§ 3.272(g)(1)(iii).  For the purpose of determining initial 
entitlement, the monthly rate of pension shall be computed by 
reducing the applicable maximum pension rate by the countable 
income on the effective date of entitlement and dividing the 
remainder by 12.  38 C.F.R. § 3.273(a).  Nonrecurring income 
(income received on a one-time basis) will be counted, for 
pension purposes, for a full 12-month annualization period 
following receipt of the income.  38 C.F.R. § 3.271(c).

The effective date of an award of death pension is the first 
day of the month in which the veteran's death occurred if the 
claim is received within 45 days after the date of death; 
otherwise, the date of receipt of claim.  38 C.F.R. § 
3.400(c)(3)(ii) (2004).  Payment of monetary benefits will 
commence the month following the effective date of the award.  
38 C.F.R. § 3.31 (2004).

Basic entitlement to such pension exists if, among other 
things, the appellant's income is not in excess of the MAPR 
specified in 38 C.F.R. § 3.23.  38 U.S.C.A. § 1521(a) (West 
2002), (b); 38 C.F.R. § 3.3(a)(3) (2004).  The MAPR is 
published in Appendix B of VA Manual M21-1 (M21-1) and is to 
be given the same force and effect as published in VA 
regulations.  38 C.F.R. § 3.21(2004).  Effective December 1, 
2001, the maximum allowable rate for a surviving spouse with 
no children was $6,407.  See M21-1, part I, Appendix B, 
(change 41) (November 4, 2002).  Effective December 1, 2002, 
the MAPR for an otherwise eligible claimant, without 
dependent child, was $6,497. 

The Board notes that the RO properly included Social Security 
and dividend and interest income and $14,000 in life 
insurance proceeds and excluded amounts paid by an appellant 
for the veteran's burial expenses ($8,758) in determining her 
countable income.  38 C.F.R. § 3.272(h).  Thus, her countable 
income came to $10,526.  Her income exclusion for the 
veteran's burial expenses falls short of reducing her 
countable income to the income limit of $6,407.  Therefore, 
the Board must find that the appellant's countable income 
exceeds the maximum annual income for improved death pension 
benefits for a surviving spouse without a child; and the 
claim must be denied.

The appellant's reported annual income exceeds the MAPR as 
established by Congress.  Because her income, as reported by 
her, exceeds the MAPR, payment of VA pension benefits was 
properly withheld.  While the Board can certainly empathize 
with any financial difficulty the surviving spouse may 
experience, given her income, the Board finds that the RO was 
correct in concluding that the appellant's income was high 
enough to preclude her from receiving pension benefits.  
Where the law is dispositive, the claim must be denied due to 
a lack of legal merit.  Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  As such, review of the VCAA is not necessary.  
See generally Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Mason v. Principi, 16 Vet. App. 129 (2002).


ORDER

Service connection for the cause of the veteran's death is 
denied.

DIC benefits under the provisions of 38 U.S.C.A. § 1318 are 
denied.

Eligibility for pension benefits as a surviving spouse is 
denied.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


